Case 2:20-cv-04450-CBM-PVC Document 104 Filed 10/07/20 Page1of1 Page ID #:3840

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

Case No. CV 20-4450-CBM-(PVCx) Date October 7, 2020

 

 

Title Torres et al. v. Milusnic et al.

 

 

Present: The Honorable CONSUELO B. MARSHALL, UNITED STATES DISTRICT JUDGE

 

YOLANDA SKIPPER NOT REPORTED
Deputy Clerk Court Reporter
Attorneys Present for Plaintiffs: Attormeys Present for Defendants:
NONE PRESENT NONE PRESENT
Pevccewings: IN CHAMBERS- ORDER RE: CORRESPONDENCE FROM/ON BEHALF OF
LOMPOC INMATES

The Court has received additional correspondence from Lompoc inmates and/or persons on their behalf
since the Court’s August 27, 2020 order (Dkt. No. 80). Pursuant to Plaintiffs’ counsel prior request that
correspondence from Lompoc inmates and/or persons on their behalf be forwarded to them, the clerk is directed to
forward said additional correspondence to Plaintiffs’ counsel. The Court will not take action at this time on said
correspondence.

IT IS SO ORDERED.

 

00
CV-90 (12/02) CIVIL MINUTES - GENERAL Initials of Deputy Clerk YS
